          Case 1:14-cv-02003-NAM-DJS Document 27 Filed 09/17/20 Page 1 of 9




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

Constitution Pipeline Company, LLC,

                               Plaintiff,

v.                                                          Cases 1:14-CV-2000, et al.
                                                        (Case Nos. at Exhibit A) (NAM/DJS)

A Permanent Easement for 3.62 Acres and
Temporary Easements for 3.08 Acres in
Middleburgh, Schoharie County, New
York Tax Parcel Number 81.-4-13, et al.,

                        Defendants.
_______________________________________

Norman A. Mordue, Senior U.S. District Judge:

                           MEMORANDUM-DECISION & ORDER

     I.      INTRODUCTION

          Now before the Court is Plaintiff’s Omnibus Motion under Federal Rule of Civil

Procedure 60(b)(6) to dissolve an injunction previously granted in this case which permitted

Plaintiff possession of right of ways on Defendants’ properties for a now-defunct pipeline.

(Dkt. No. 26). In addition, Plaintiff proposes to: 1) amend the complaint to clarify the duration

and scope of the rights of way; 2) maintain the security bond posted for the injunction until such

time as the claims in the complaint are resolved by settlement or trial; and 3) record this Order

in the land records of the county of the Defendants’ properties. (Id.). Plaintiff originally

identified 65 cases subject to this request, but after settlement and stipulations of dismissal,

approximately 39 cases remain. (See Exhibit A). Although Plaintiff’s motion is unopposed in

most of these cases, several Defendants have filed a cross-motion to dismiss the complaint,

which is also addressed herein.

                                                  1
         Case 1:14-cv-02003-NAM-DJS Document 27 Filed 09/17/20 Page 2 of 9




   II.       BACKGROUND

          Plaintiff commenced this action in 2014 by seeking condemnation of the Defendants’

properties pursuant to Rule 71.1 of the Federal Rules of Civil Procedure, in order to secure

rights of way for a proposed natural gas pipeline (the “Pipeline Project”). (Dkt. No. 1). On

February 21, 2015, the Court granted Plaintiff’s motions for partial summary judgment and a

preliminary injunction, thereby giving Plaintiff a permanent right of way and easement on the

Defendants’ properties for the purpose of constructing, operating, and maintaining a pipeline for

the transportation of natural gas, as well as temporary easements for use during pipeline

construction and maintenance. (Dkt. Nos. 16, 17, 20). Plaintiff also posted bonds as security

for the payment of just compensation to Defendants. (Id.). Ultimately, Plaintiff’s parent

company decided not to proceed with the Pipeline Project, which is now permanently cancelled.

(See Dkt. No. 24). Therefore, the Court granted Plaintiff’s request to re-open all the cases

related to the Pipeline Project for the purpose of dissolving the injunctions and compensating

the Defendants. (Dkt. No. 25).

   III.      DISCUSSION

          A. Plaintiff’s Motion

          Plaintiff argues that the injunctions should be dissolved pursuant to Rule 60(b)(6), the

catchall provision that permits the court to relieve a party from a final judgment or order for

“any other reason that justifies relief.” (Dkt. No. 26-5, p. 5). Since the Pipeline Project was

cancelled, Plaintiff seeks to “relinquish possession of the Rights of Way to the Landowners, and

proceed to the determination of compensation due for the time it had such possession.” (Id.).

Thus, in each of the remaining cases, Plaintiff proposes to vacate the Order that granted its

earlier motion for a preliminary injunction. Plaintiff also seeks to amend the complaint “to



                                                   2
         Case 1:14-cv-02003-NAM-DJS Document 27 Filed 09/17/20 Page 3 of 9




reflect that it does not seek any permanent easements on the Property, and only seeks possession

of the Rights of Way temporarily for the period of time from the date of taking . . . to the date

of dissolution of the injunction.” (Id., p. 5).

          B. Defendants’ Responses

          In most of the remaining cases, Plaintiff’s motions are unopposed. For example, the

Defendants in Case No. 14-cv-2000 state that, because Plaintiff has abandoned the Pipeline

Project and preserved the security bonds for the affected properties, they have no objection to

the relief sought. (Dkt. No. 27). In others, Defendants have consented to dissolution of the

injunctions, retention of bonds, and recording the related orders.1 However, several Defendants

have filed opposing papers and cross-moved for dismissal of the complaint.2 In these cases,

Defendants argue that: 1) the Orders granting Plaintiff partial summary judgment and a

preliminary injunction are now void and should be vacated; 2) Plaintiff’s motion under Rule

60(b) should be denied because it is not seeking relief from a final judgment or order; 3)

Plaintiff should not be permitted to amend the complaint; and 4) the complaint should be

dismissed pursuant to Rule 71.1. (See, e.g., Dkt No. 28-3 in Case No. 14-cv-2118).

          C. Dissolving the Injunctions

          There is no dispute that the injunctions should be dissolved. Rather, the Court’s task is

to decide the proper mechanism to do so, with an eye towards a swift and equitable resolution.

First, the Court recognizes that by its plain language Rule 60(b) only provides for relief from a

final judgment or order, Fed. R. Civ. P. 60(b), while the preliminary injunction in this case is

interlocutory in nature. Some courts have nonetheless interpreted Rule 60(b) to extend to


1
    See Case Nos. 14-cv-2023, 14-cv-2027, 14-cv-2047, 14-cv-2048, 14-cv-2050, 14-cv-2093.
2
 See Case Nos. 14-cv-2054, 14-cv-2057, 14-cv-2004, 14-cv-2008, 14-cv-2031, 14-cv-2036, 14-cv-2039,
14-cv-2045, 14-cv-2049, 14-cv-2059, 14-cv-2069, 14-cv-2071, 14-cv-2080, 14-cv-2083, 14-cv-2118.

                                                   3
       Case 1:14-cv-02003-NAM-DJS Document 27 Filed 09/17/20 Page 4 of 9




modifications of preliminary injunctions. See, e.g., Halo Optical Products, Inc. v. Liberty Sport,

Inc., No. 14-CV-282, 2017 WL 4011261, at *3, 2017 U.S. Dist. LEXIS 146472, at *8

(N.D.N.Y. Sept. 11, 2017). However, Rule 60(b) need not be applied in this case because the

preliminary injunction can be dissolved through the Court’s power of equity. As the Second

Circuit has observed, “[w]hile changes in fact or in law afford the clearest bases for altering an

injunction, the power of equity has repeatedly been recognized as extending also to cases where

a better appreciation of the facts in light of experience indicates that the decree is not properly

adapted to accomplishing its purposes.” King-Seeley Thermos Co. v. Aladdin Industries, Inc.,

418 F.2d 31, 35 (2d Cir. 1969); see also 42 AM. JUR. 2D INJUNCTIONS § 284 (“Generally, a court

exercises the same power over its injunctive orders which it, as a court of equity, exercises over

its other orders or decrees. Thus, a court of equitable jurisdiction has the intrinsic or inherent

power to dissolve, vacate, or modify its injunctions.”).

       Under equitable principles, a preliminary injunction can be modified or dissolved if “the

moving party demonstrates that a material change in circumstances justifies its alteration.” Int’l

Equity Invs., Inc. v. Opportunity Equity Partners, Ltd., 427 F. Supp. 2d 491, 501 (S.D.N.Y.

2006); see also 42 AM. JUR. 2D INJUNCTIONS § 288 (“Generally, a court may modify or dissolve

an injunction, whether permanent or preliminary . . . based upon changed circumstances.”).

Here, Plaintiff has shown that the Pipeline Project—the object of the preliminary injunction—

has been cancelled. Specifically, on April 13, 2020, Plaintiff notified the New York State

Department of Environmental Conservation of its decision to withdraw its pending applications

for permits for the Pipeline Project. (See Dkt. No. 26-5, p. 3). Plaintiff states that it no longer

needs possession of the rights of way for further survey or construction because the project will

not be moving forward. (Id., p. 4).



                                                  4
       Case 1:14-cv-02003-NAM-DJS Document 27 Filed 09/17/20 Page 5 of 9




       Based on this change of circumstances, the rights of way granted by the preliminary

injunction no longer serve a public purpose for a natural gas pipeline. Accordingly, the Court

hereby orders the preliminary injunction dissolved. The related Orders, (Dkt. Nos. 16, 17, 20),

shall be vacated. Further, Plaintiff shall: 1) maintain the security bond posted for the injunction

until such time as the claims in this case are resolved; and 2) record this Order in the land

records of the county in which the now-extinguished rights of way were located. This Order

applies equally to all the cases identified in Exhibit A.

       D. Further Proceedings

       Pursuant to Rule 71.1, the Defendant landowners are entitled to compensation for the

time their properties were condemned for the Pipeline Project, a period from the date of the

Preliminary Injunction, February 21, 2015, until the date of this Order. In general, the Court

tries all issues including compensation. Fed. R. Civ. P. 71.1(h)(1). Plaintiff argues that before

proceeding to compensation, it is necessary to amend the complaint “to reflect that it does not

seek any permanent easements on the Property, and only seeks possession of the Rights of Way

temporarily for the period of time from the date of taking . . . to the date of dissolution of the

injunction.” (Dkt. No. 26-5, p. 5).

       In response, several Defendants argue that Plaintiff “has no right to dissolve the

Preliminary Injunction and then amend the complaint so it can claim it had the right to possess

property in order to perform surveys.” (See Dkt. No. 28-3, p. 17 in Case No. 14-cv-2118).

Defendants add that: “Constitution was only granted the right to condemn (and possess) the

Defendants’ property in order to construct the pipeline. That right cannot be altered

retroactively.” (Id.). Instead, these Defendants seek dismissal of the complaint. (Id., p. 15).

Plaintiff counters that it has the right to amend the complaint, and that doing so would conform



                                                  5
       Case 1:14-cv-02003-NAM-DJS Document 27 Filed 09/17/20 Page 6 of 9




the complaint to the taking which occurred and for which the landowners must be compensated.

(See Dkt. No. 30, pp. 11–12, in Case No. 14-cv-2118).

        The motion to dismiss the complaint must be denied. Pursuant to Rule 71.1(i)(C),

dismissal by Court Order is permitted: “at any time before compensation has been determined

and paid . . . . [b]ut if the plaintiff has already taken title, a lesser interest, or possession as to

any part of it, the court must award compensation for the title, lesser interest, or possession

taken.” Fed. R. Civ. P. 71.1(i)(C). There is no dispute that Plaintiff has taken a lesser interest in

the Defendants’ properties as well as temporary possession of the rights of way. Accordingly,

the Court must award compensation before dismissing the complaint.

        Plaintiff’s request to amend the complaint is also denied. Although Rule 71.1(f) states

that the plaintiff may amend “as often as it wants” at any time before the trial on compensation,

that provision contemplates an active condemnation. Here, it makes little sense to amend the

complaint because the animating purpose for it—the Pipeline Project—is dead and gone.

Whereas the original complaint sought the substantive right to condemn Defendants’ properties

for a permanent right of way and easement, the proposed Amended Complaint seeks to

“redefine the nature of the taking to a temporary taking” and asks the Court to determine the

amount of compensation owed to Defendants for that taking. (Dkt. No. 30-1). However,

Plaintiff’s concerns about clarifying the scope and duration of the taking that occurred are better

addressed through evidence and argument at trial on compensation, which is the only issue left

in this case. Moreover, amending the complaint would require the Defendant landowners to

answer, invite motion practice, and further delay this drawn-out case. Under the circumstances,

the most equitable solution is to proceed directly to trial on the issue of compensation.3


3
 Relatedly, the Court declines to decide at this juncture the applicability of the Uniform Relocation
Assistance and Real Property Acquisition Policies Act of 1970, which goes to the issue of compensation.

                                                     6
       Case 1:14-cv-02003-NAM-DJS Document 27 Filed 09/17/20 Page 7 of 9




   IV.      CONCLUSION

         Wherefore, it is hereby

         ORDERED Plaintiff’s Omnibus Motion to Dissolve the Injunction (Dkt. No. 26) is

GRANTED in part and DENIED in part; and it is further

         ORDERED that the Preliminary Injunction for the Pipeline Project is hereby

DISSOLVED in this case, and in all those identified in Exhibit A; and it is further

         ORDERED that the Related Orders granting Partial Summary Judgment and the

Preliminary Injunction (Dkt. Nos. 16, 17, 20) are hereby VACATED in this case, and in all

those identified in Exhibit A; and it is further

         ORDERED that Plaintiff shall maintain the security bond (see Dkt. No. 19) for the

condemnation of Defendants’ properties until such time as the claims in this case are resolved,

which applies equally to all cases identified in Exhibit A; and it is further

         ORDERED that Plaintiff shall record this Order in the land records of the county in

which the now-extinguished rights of way were located, for this case and all those identified in

Exhibit A; and it is further

         ORDERED that Plaintiff’s request to amend the complaint is DENIED; and it is further

         ORDERED that Defendants’ cross-motion to dismiss the complaint (applicable to Case

Nos. 14-cv-2054, 14-cv-2057, 14-cv-2004, 14-cv-2008, 14-cv-2031, 14-cv-2036, 14-cv-2039,

14-cv-2045, 14-cv-2049, 14-cv-2059, 14-cv-2069, 14-cv-2071, 14-cv-2080, 14-cv-2083, 14-cv-

2118) is DENIED; and it is further

         ORDERED that all remaining cases related to the Pipeline Project shall proceed to trial

on the issue of compensation; and it is further




                                                   7
       Case 1:14-cv-02003-NAM-DJS Document 27 Filed 09/17/20 Page 8 of 9




        ORDERED that the Clerk of the Court shall file a copy of this Order in all of the cases

identified in Exhibit A; and it is further

        ORDERED that the Clerk of the Court shall serve a copy of this Order on all the parties

to this action.

        IT IS SO ORDERED.

        Date: September 17, 2020
              Syracuse, New York




                                                8
Case 1:14-cv-02003-NAM-DJS Document 27 Filed 09/17/20 Page 9 of 9




                           EXHIBIT A

                         Docket Numbers

                   1:14-cv-02000       3:14-cv-02015
                   1:14-cv-02003       3:14-cv-02019
                   1:14-cv-02007       3:14-cv-02020
                   1:14-cv-02016       3:14-cv-02030
                   1:14-cv-02023       3:14-cv-02031
                   1:14-cv-02054       3:14-cv-02034
                   1:14-cv-02055       3:14-cv-02036
                   1:14-cv-02057       3:14-cv-02039
                   1:14-cv-02061       3:14-cv-02043
                   1:14-cv-02065       3:14-cv-02045
                   1:14-cv-02066       3:14-cv-02049
                   1:14-cv-02103       3:14-cv-02059
                   1:14-cv-02104       3:14-cv-02069
                   1:14-cv-02105       3:14-cv-02071
                   1:14-cv-02110       3:14-cv-02080
                   1:14-cv-02112       3:14-cv-02083
                   1:14-cv-02119       3:14-cv-02088
                   3:14-cv-02004       3:14-cv-02093
                   3:14-cv-02008       3:14-cv-02118
                   3:14-cv-02013




                                   9
